DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 06/30/2022, with respect to the rejection(s) of claim(s) 1-2, 6-11, 13 and 15-16 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Bansal does not disclose the or each pipe has an end that extends radially from the membrane. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Memmer (US Patent Application Publication 2016/0290520).
	Regarding claim 1, Memmer discloses a ventilation device for a vehicle liquid tank, which comprises: 
	a membrane (456) impermeable to a predetermined liquid and permeable to a vapor likely to be produced by this liquid [0044], and
	at least one pipe (478) suitable for discharging liquid found on an upper side of the membrane from the device, the or each pipe having an end contiguous with the membrane and extending radially from the membrane, the rest of the or each pipe extending at an altitude lower than this end when a main axis of the device is vertical [as shown in Figures 7-10, liquid found on the upper side of the membrane may be discharged from the fill limit vent valve 410 along path F5 or through valve window 460 to the tank 20]. 
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolberg (US Patent Application Publication 2010/0223917).
Regarding claim 10, Kolberg discloses a liquid tank for a vehicle, which comprises: 
	a membrane (3) impermeable to the liquid and permeable to a vapor likely to be produced by this liquid [0019], and
	at least one pipe (including deaeration hat 4 and first line section 5a) suitable for discharging liquid found on an upper side of the membrane from the tank, the or each pipe having an end contiguous with the membrane and extending radially from the membrane, the rest of the or each pipe extending at an altitude lower than this end when a main axis of the tank is vertical [as shown in Figure 2, the liquid that has condensed on the upper surface of the pressure-compensating element can drain through the lower end of the pipe section 5a by gravity due to its downward slope]. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memmer (US Patent Application Publication 2016/0290520) in view of Lake (US Patent Number 6,196,409).
	Regarding claim 2, Memmer discloses the device of claim 1 configured to allow a gas communication between the outside of the device and an upper side of the membrane while limiting the intrusion from the outside of the device toward this side of the membrane of any element foreign to the device [0044, the device also limits intrusion by the shape of valve outlet 452 as shown in Figures 7-10]. 
	Memmer does not explicitly disclose the foreign elements having a smallest total dimension above a predetermined threshold. 
	Lake discloses a gas-permeable membrane that limits intrusion across the membrane to any foreign element having a smallest total dimension above a predetermined threshold (Col. 4, lines 14-34). Lake teaches that the selected size of micropores in the membrane is the result of a tradeoff between the desired level of liquid impermeability and the pressure difference across both sides of the membrane (Col. 4, lines 14-34). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a size of membrane micropores for the membrane disclosed by Memmer that disallows foreign elements greater than a threshold size from traversing the membrane according to the desired level of liquid impermeability and the expected pressure difference across the membrane as taught by Lake. 
Claim(s) 1-4, 6-8 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch (US Patent Application Publication 2011/0056574) in view of Martin, Jr. (US Patent Number 4,315,579) and further in view of Lake (US Patent Number 6,196,409).
	Regarding claim 1, Welch discloses a ventilation device for a vehicle liquid tank (18, 20), which comprises: 
	a membrane (30) impermeable to the liquid and permeable to a vapor likely to be produced by this liquid [0026], and
	at least one pipe (formed between flanges 32 and cap 24) suitable for discharging liquid found on an upper side of the membrane from the device [0007] [0030], the or each pipe having an end contiguous with the membrane and extending radially from the membrane (as shown in Figures 2-4). 
	Welch does not disclose the rest of the or each pipe extending at an altitude lower than this end when a main axis of the device is vertical. 
	Martin, Jr. discloses venting and filtering system comprising at least one pipe (46) for discharging liquid found on an upper side of a filter medium (42) from a tank (Col. 3, lines 27-32), the or each pipe having an end contiguous with the filter medium, the rest of the or each pipe extending at an altitude lower than this end when a main axis of the tank is vertical (as shown in Figure 2). 
	Martin, Jr. teaches that having the rest of the pipe extend at a lower altitude than the filter medium creates a tortuous flow path that precludes the introduction of rain water, other liquid contaminants, solid or particulate airborne foreign contaminating materials from fouling the membrane (Col. 4, lines 44-58). Lake teaches that liquid contact with gas-permeable membranes reduces the venting capacity of the containers to which they are attached, especially as the viscosity of the liquid increases. The loss of venting capacity may prevent pressure equalization between the exterior and interior of the container, resulting in deformation of the container (Col. 1, lines 56-65). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one pipe disclosed by Welch so that the end opposite to the membrane extends at a lower altitude as disclosed by Martin, Jr. because this configuration increases the tortuousness of the flow path for discharging liquid, thereby precluding contaminants from interfering with the venting capacity of the membrane. Because the venting capacity of the tank is ensured, tank deformation is less likely and a tank with a lower pressure rating can be used. 
Regarding claim 2, Welch et al discloses the device of claim 1 configured to allow a gas communication between the outside of the device and an upper side of the membrane while limiting the intrusion from the outside of the device toward this side of the membrane of any element foreign to the device [0026]. 
	Welch does not explicitly disclose the foreign elements having a smallest total dimension above a predetermined threshold. 
	Lake discloses a gas-permeable membrane that limits intrusion across the membrane to any foreign element having a smallest total dimension above a predetermined threshold (Col. 4, lines 14-34). Lake teaches that the selected size of micropores in the membrane is the result of a tradeoff between the desired level of liquid impermeability and the pressure difference across both sides of the membrane (Col. 4, lines 14-34). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a size of membrane micropores for the membrane disclosed by Welch that disallows foreign elements greater than a threshold size from traversing the membrane according to the desired level of liquid impermeability and the expected pressure difference across the membrane as taught by Lake. 
Regarding claim 3, Welch et al discloses the device of claim 1 wherein said device comprises a main body (22) and a cover (24) configured to be fastened to the body while allowing a gas communication between the outside of the device and an upper side of the membrane while limiting the intrusion from the outside of the device toward this side of the membrane of any element foreign to the device [0026] [0029]. 
	Welch does not explicitly disclose the foreign elements having a smallest total dimension above a predetermined threshold. 
	Lake discloses a gas-permeable membrane that limits intrusion across the membrane to any foreign element having a smallest total dimension above a predetermined threshold (Col. 4, lines 14-34). Lake teaches that the selected size of micropores in the membrane is the result of a tradeoff between the desired level of liquid impermeability and the pressure difference across both sides of the membrane (Col. 4, lines 14-34). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a size of membrane micropores for the membrane disclosed by Welch that disallows foreign elements greater than a threshold size from traversing the membrane according to the desired level of liquid impermeability and the expected pressure difference across the membrane as taught by Lake. 
Regarding claim 4, Welch et al discloses the device of claim 1 comprising a main body (22) and a cover (24) configured to be fastened to the body, wherein the membrane is fastened by a circumferential edge (39), so as to be watertight, to the body at an opening of the latter, this opening being formed by an inner flange (as shown in Figure 3), wherein the cover comprises a side wall provided with an inner face such that the inner face of the wall is facing an outer face of the inner flange while being separated from the latter by a distance smaller than a predetermined threshold [0029]. 
Regarding claim 6, Welch further discloses the device comprises an open-worked wall extending at a distance from the membrane, facing a lower wall of the membrane (as shown in Figures 1-2, the device has an opening 36 in an open-worked wall of the device including channels 38 and annular flange 40 that extend at a distance from the membrane, facing a lower wall of the membrane). 
Regarding claim 7, Welch further discloses wherein said device comprises a body (14) and a base (23) having a largest transverse dimension greater than a transverse dimension of the body (as shown in Figure 1 for example if the transverse dimension coincides with the radial direction). 
Regarding claim 8, Welch further discloses wherein the body comprises at least two external inclined faces oriented toward the base [0012, 0025, as shown in Figure 1 the body includes threads with faces inclined toward the base].
Regarding claim 9, Welch further discloses a tank (18, 20) that comprises a device according to claim 1. 
Regarding claim 10, Welch discloses a liquid tank (18, 20) for a vehicle, which comprises: 
	a membrane (30) impermeable to the liquid and permeable to a vapor likely to be produced by this liquid [0026], and
	at least one pipe (formed between flanges 32 and cap 24) for discharging liquid found on an upper side of the membrane from the tank [0007] [0030], the or each pipe having an end contiguous with the membrane and extending radially from the membrane (as shown in Figures 2-4). 
	Welch does not disclose the rest of the or each pipe extending at an altitude lower than this end when a main axis of the tank is vertical. 
	Martin, Jr. discloses venting and filtering system comprising at least one pipe (46) for discharging liquid found on an upper side of a filter medium (42) from a tank (Col. 3, lines 27-32), the or each pipe having an end contiguous with the filter medium, the rest of the or each pipe extending at an altitude lower than this end when a main axis of the tank is vertical (as shown in Figure 2). 
	Martin, Jr. teaches that having the rest of the pipe extend at a lower altitude than the filter medium creates a tortuous flow path that precludes the introduction of rain water, other liquid contaminants, solid or particulate airborne foreign contaminating materials from fouling the membrane (Col. 4, lines 44-58). Lake teaches that liquid contact with gas-permeable membranes reduces the venting capacity of the containers to which they are attached, especially as the viscosity of the liquid increases. The loss of venting capacity may prevent pressure equalization between the exterior and interior of the container, resulting in deformation of the container (Col. 1, lines 56-65). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one pipe disclosed by Welch so that the end opposite to the membrane extends at a lower altitude as disclosed by Martin, Jr. because this configuration increases the tortuousness of the flow path for discharging liquid, thereby precluding contaminants from interfering with the venting capacity of the membrane. Because the venting capacity of the tank is ensured, tank deformation is less likely and a tank with a lower pressure rating can be used. 
	Regarding claim 11, Welch further discloses the tank comprises an open-worked wall extending at a distance from the membrane, facing a side of the membrane oriented toward the inside of the tank (as shown in Figures 1-2, the tank has an opening 16 that extends at a distance from the membrane, and a side of the membrane faces the inside of the tank). 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch (US Patent Application Publication 2011/0056574) in view of Martin, Jr. (US Patent Number 4,315,579) in view of Lake (US Patent Number 6,196,409) and further in view of Guignery (EP 3184772 B1).
Regarding claim 5, Welch et al. disclose the device of claim 3 as discussed above but do not disclose wherein the cover is welded to the body. 
Guignery discloses a ventilation device for a vehicle liquid tank having a cover (30) configured to be fastened to a main body (19) wherein the cover is welded to the body [0046]. 
Guignery teaches that the cover protects the membrane against shocks and further teaches that that welding is a means for affixing two pieces together and demonstrates its use in a ventilation device [0005] [0046]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to weld the cover disclosed by Guignery to the body disclosed by Welch because it would predictably fix the parts together and has been demonstrated as suitable for use in a tank ventilation device and further because it would protect the membrane from shocks.
Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch (US Patent Application Publication 2011/0056574) in view of Martin, Jr. (US Patent Number 4,315,579) in view of Lake (US Patent Number 6,196,409) and further in view of Kohlberg (US Patent Application Publication 2010/0223917).
Regarding claims 12 and 14, Welch et al. disclose the tank of claim 9 as discussed above but do not disclose wherein said tank is a water or ammonia precursor tank. Kohlberg discloses a tank containing an aqueous ammonia precursor solution and teaches that this tank requires a ventilation device [0001]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the tank disclosed by Welch for use with a water or ammonia precursor tank because such tanks require ventilation. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch (US Patent Application Publication 2011/0056574) in view of Martin, Jr. (US Patent Number 4,315,579) in view of Lake (US Patent Number 6,196,409) and further in view of Bansal (US Patent Application Publication 2010/0024898).
Regarding claim 13, Welch et al. disclose the tank of claim 9 as discussed above but do not disclose wherein said tank is a fuel tank. 
Bansal discloses a fuel tank vent (Title) and teaches that “[c]ombustion engines, such as small internal combustion engines…generally require a fuel tank for their operations. The fuels used; such as ethanol, methanol, gasoline, diesel fuel, kerosene, and the like, naturally have, under standard conditions, a high vapor pressure. Fuel vapors, increased by mixing of the liquid fuel or by warming thereof, can be formed in the tank systems. The fuel vapors can exert a pressure on the tank systems and the fuel system. Appropriate pressure compensations are therefore desired for the tank and fuel systems. Pressure compensation can be achieved by venting of the tank and/or fuel system [0003-0004]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device or ventilation system disclosed by Welch with a fuel tank such as that disclosed by Bansal to relieve pressure in the fuel tank caused by warming of the fuel. 
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch (US Patent Application Publication 2011/0056574) in view of Martin, Jr. (US Patent Number 4,315,579) in view of Lake (US Patent Number 6,196,409) and further in view of Beckwith (US Patent Number 1,564,120).
Regarding claim 15-16, Welch et al. disclose the device of claim 1 and the tank of claim 9 as discussed above. Welch teaches that the ventilation device is for an enclosed cavity of a transmission and is designed to be mounted in an engine compartment [0002] [0032], but does not explicitly disclose a vehicle. 
Beckwith discloses a motor vehicle comprising a pump driven by its transmission, the pump supplying hydraulic fluid to vehicle jacks mounted on the axles from a liquid tank [Page 1, lines 19-25] [Page 1, lines 91-95] [Page 2, lines 7-11] [Page 2, lines 39-59]. 
Beckwith teaches that this structure allows the power of the engine to be used to lift the vehicle chassis to permit tire changing and other servicing of the vehicle [Page 1, lines 8-18]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine a vehicle having a hydraulic jack system as disclosed by Beckwith with the device and tank disclosed by Welch because it can be used in a vehicle system to permit tire changing and other servicing of the vehicle by bringing the wheels of the vehicle out of engagement with the ground. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747